United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF THE ARMY, NATIONAL
GUARD BUREAU, Sacramento, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1958
Issued: June 27, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On August 26, 2011 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) May 19, 2011 merit decision denying his request for
reconsideration of a July 2, 2002 loss of wage-earning capacity determination. The appeal was
docketed as No. 11-1958.
This case has previously been before the Board. In an April 8, 2004 decision, the Board
affirmed OWCP’s decision that reduced appellant’s compensation to reflect his wage-earning
capacity in the constructed position of budget officer.1 In a March 4, 2011 decision, the Board
set aside OWCP’s November 9, 2009 decision which found that appellant’s reconsideration
request was untimely filed and did not establish clear evidence of error. The Board found that
appellant’s June 16, 2009 request for review was a request for modification of OWCP’s July 2,
2002 loss of wage-earning capacity determination. The Board directed OWCP to adjudicate the
request as a request for modification of a wage-earning capacity determination.2

1

Docket No. 03-2281 (issued April 8, 2004), order denying petition for recon., (issued August 2, 2004).

2

Docket No. 10-1379 (issued March 4, 2011).

Following the Board’s March 4, 2011 remand, OWCP issued its May 19, 2011 decision.
It advised that it denied appellant’s request for reconsideration after a merit review. The decision
noted the requirements for modifying a wage-earning capacity determination but further noted
the standard for reopening a claim for merit review following a reconsideration request. The
decision also found that the evidence provided by appellant did not establish “clear evidence of
error,” a standard used to consider an untimely reconsideration request.3 OWCP’s decision
concluded by declining to modify its July 2, 2002 wage-earning capacity decision as the
additional evidence and argument provided by appellant was “repetitive, duplicative, irrelevant
and insufficient,” a standard typically used in considering whether to grant a merit review from a
timely reconsideration request.4 As noted, the Board’s March 4, 2011 decision specifically
found that appellant’s June 16, 2009 request should not be treated as a reconsideration request
but should be adjudicated as a request for modification of a wage-earning capacity
determination.
Section 8124(a) of FECA provides: OWCP shall determine and make a finding of fact
and make an award for or against payment of compensation.5 Its regulations at section 10.126 of
Title 20 of the Code of Federal Regulations provide: The decision of the Director of OWCP
shall contain findings of fact and a statement of reasons.6 Moreover, OWCP’s procedure manual
provides: The reasoning behind OWCP’s evaluation should be clear enough for the reader to
understand the precise defect of the claim and the kind of evidence which would overcome it.7
The Board, having duly considered the matter, finds that OWCP’s May 19, 2011 decision
fails to properly explain the findings with respect to the issue presented. Although the decision
indicates that it is a merit decision and finds the evidence insufficient to overcome OWCP’s
wage-earning capacity decision, it is unclear whether the proper standard of review was utilized.
Modification of a wage-earning capacity determination is not warranted unless there is a material
change in the nature and extent of the injury-related condition, the employee has been retrained
or otherwise vocationally rehabilitated or the original determination was, in fact, erroneous.8
OWCP appears to have analyzed appellant’s request both as a timely and untimely request for
reconsideration under 5 U.S.C. § 8128(a). There is no clear discussion, for example, as to
whether the evidence and argument provided by appellant showed a material change in the
nature and extent in the employment-related condition or whether the original wage-earning
capacity determination was erroneous. Thus, OWCP, in its May 19, 2011 decision, did not
discharge its responsibility to set forth findings of fact and a clear statement of reasons
explaining the disposition so that appellant could understand the basis for the decision, i.e.,
3

See, e.g., Darletha Coleman, 55 ECAB 143 (2003).

4

See, e.g., James W. Scott, 55 ECAB 606 (2004).

5

5 U.S.C. § 8124(a); see Hubert Jones, Jr., 57 ECAB 467 (2006); Paul M. Colosi, 56 ECAB 294 (2005).

6

20 C.F.R. § 10.126. See also O.R., 59 ECAB 432 (2008); Teresa A. Ripley, 56 ECAB 528 (2005); M.L., Docket
No. 09-956 (issued April 15, 2010).
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4(e) (March 1997).

8

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004). See also Tamra
McCauley, 51 ECAB 375 (2000).

2

whether he met his burden of proof to show modification of the loss of wage-earning capacity
determination.
The case must be returned to OWCP for a proper decision which includes findings of fact
and a clear and precise statement regarding appellant’s request for modification of a wageearning capacity determination. Following this and such further development as OWCP deems
necessary, it shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 19, 2011 is set aside and the case remanded for further
proceedings consistent with this order of the Board.
Issued: June 27, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

